                   IN THE UNITED STATES DISTRICT COURT
                FORTHE MIDDLE DISTRICT OF NORTH CAROLINA

UNITED STATES OF AMERICA,                  )
                                           )
                        Plaintiff,         )
                                           )    Case No.:     l:l7CR25l-l
                                           )
                                           )
HASSIE DEMOND NOWLIN,                      )
                                           )
                        Defendant.         )

                                        DECLARATION

         I, Monica Jones, hereby declare under penalty of perjury, pursuant to 28   U.S.C.
$   1746, that the following is true:

         1.  That I am an employee in the Office of the United States Attorney for the
Middle District of North Carolina and am a person of such age and discretion as to be
competent to serve process.

         2. That on November 16, 2017 , a Judgment was entered against the Defendant,
Hassie Demond Nowlin, for criminal monetary penalties.

         3.   That a copy of the Amended Application for Writ of Execution, Notice to
Defendant Debtor, Claim for Exemptions, and Writ of Execution, was deposited in the United
States Mail for mailing by certified mail. retum receipt requested on August 27, 2020,
properly addressed to the Defendant, Hassie Demond Nowlin, at his last known address
in Greensboro, Nonh Carolina.

         4.      That a copy of the original retum-receipt, showing date of service     as
September 1.2020, is attached hereto and made a part of this Declaration of Service of said
Amended Application for Writ of Execution, Notice        to   Defendant Debtor, Claim for
Exemptions, and Writ of Execution.

          5.  That the Defendant herein has been duly served with the process as provided
by Rule 5(b) ofthe Federal Rules of Civil Procedure.




            Case 1:17-cr-00251-CCE Document 29 Filed 09/08/20 Page 1 of 3
      I hereby declare under penalty ol perjury pursuant to 28 U.S.C. $ 1746 that the
foregoing is truc and correct to the best olmy knowledge, infonr-ration and belief.

      Executed on September 8,2020, in Greensboro, North Carolina.




                                                  ca Jones
                                             P         Spec
                                             Financial Litigation Unit




          Case 1:17-cr-00251-CCE Document 29 Filed 09/08/20 Page 2 of 3
  I

                                                              COMPLEfE THIS SECT'ON ON DELIVERY

      r   Complete ft6fn41,2, and 3. Also complete

      I
          item 4 if Realiicred Delivery is desired
          Print vour name and add€ss on the reverse
                                                              x         -t1                                    EI Agent
                                                                                                               O    Addr€s.se€


      r
          so th;t we can return the card to You
          Atach this cad to the back of the mailpiece'
          or on the front it space Permits.
                                                                      -/i
                                                              EI Received


                                                              D.   ls d€liv€ry address difierert fiom item   1? E   Yes
      1. A icle Addressed to:                                      ll YES, etrter delivery addr6s   b€low: E        No



          Ha-ssie Demond                    Nowlin
                                                              3.   S€rvico Typ€
          Greensboro, NC                                           IC.ruR"a  u"u E Epress Mail
                                                                   E Reolsterd     ! neum BecetPt brfr-*
                                                                 O Insured Mall E C.o.D.
                                                              4. Bestricied DeliveM Ertra tue)      E yes
      2. Article Number
          (Transfer lrorn serylce   label
                                                 ?811 0?UD 00BE 3Dq8 8111
                                                                                                              102595{2-M-1a   t,
      PS Form 381 1, February 2004              Dornestic Betum Receipt




Case 1:17-cr-00251-CCE Document 29 Filed 09/08/20 Page 3 of 3
